PER CURIAM.
This litigation was initiated by Jerry Berkow against appellant and his wife for the balance allegedly due for labor and materials furnished in the repairing of their residence. Before the suit was reached for trial Berkow was declared bankrupt. The appellee was appointed Trustee in Bankruptcy by the United States District Court and was substituted as party plaintiff in the trial court. After trial by the court a judgment was entered for ap-pellee against the appellant only. The principal contention on this appeal is that the judgment was not supported by the evidence.
A careful review of the record convinces us that there was sufficient evidence to justify the finding and judgment for the appellee.
Affirmed.